Filed 8/24/16 P. v. Samudio CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B268261

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA065069)
         v.

ESTHER ARLENE SAMUDIO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Andrew E. Cooper, Judge. Affirmed.
         Michael W. Flynn, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       An information filed January 9, 2015 charged Esther Arlene Samudio with one
felony count of possession of a controlled substance (heroin and methamphetamine)
while armed with a firearm, in violation of Health and Safety Code section 11370.1,
subdivision (a). Samudio pleaded no contest the same day, and on January 30, 2015, the
trial court imposed 36 months of formal probation and suspended imposition of sentence.
       Samudio failed to appear on April 9, 2015 without sufficient excuse, and the trial
court revoked her probation, issued a bench warrant, and calendared the matter for a
possible probation violation. On October 26, 2015, Samudio admitted she violated
probation, and the trial court sentenced her to the low term of two years and gave
Samudio 88 days actual and conduct credit, and ordered fines and fees.
       Samudio appealed. We appointed counsel to represent Samudio on appeal. After
examining the record, counsel filed an opening brief raising no issues and asking this
court to independently review the record. On April 29, 2016, we advised Samudio she
had 30 days within which to personally submit any contentions or issues he wished us to
consider. To date, we have received no response.
       We have examined the entire record and are satisfied that Samudio’s counsel has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                 JOHNSON, J.


We concur:


              ROTHSCHILD, P. J.


              LUI, J.

                                             2